        Case 2:21-cv-00418-JAK-JPR Document 7 Filed 01/15/21 Page 1 of 1 Page ID #:36

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Central District of California

 ANTHONY SANCHEZ, Individually and On Behalf of
         All Others Similarly Situated,
                                                                        )
                                                                        )
                             Plaintiff
                                                                        )
                                v.                                      )   Civil Action No. 2:21-cv-00418 JAK (JPRx)
   DECISION DIAGNOSTICS CORP. and KEITH M.                              )
                  BERMAN,                                               )
                            Defendant
                                                                        )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DECISION DIAGNOSTICS CORP. and KEITH M. BERMAN
                                         2660 Townsgate Road
                                         Suite 300
                                         Westlake Village, California




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jennifer Pafiti
                                         Pomerantz LLP
                                         1100 Glendon Avenue, 15th Floor
                                         Los Angeles, CA 90024



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                         URT
                                                                              CLERK OF COURT


Date:
              01/15/2021
                                                                                        Signature
                                                                                              ure of Clerk or De
                                                                                              ur              D
                                                                                                              Deputy
                                                                                                                eputy Clerk
